DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7 and 13 have been amended.
Claims 1-2, 4-8, 10-14 and 16-21 as presented August 26, 2022 are currently pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 4-8, 10-14 and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 2, 4-6 and 19 recite a recite a method of operating a system for verifying an emergency patient’s health profile by contacting at least one emergency contact, which is within the statutory category of a process. Claims 7, 8, 10-12 and 20 recite a non-transitory computer readable medium embodying computer executable instructions which when executed by a computer cause the computer to facilitate a method of operating a system for verifying an emergency patient’s health profile by contacting at least one emergency contact, which is within the statutory category of an article of manufacture. Claims 13, 14, 16-18 and 21 recite an apparatus for verifying an emergency patient’s health profile by contacting at least one emergency contact, which is within the statutory category of a machine. 
 2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A method of operating a system comprising:
accessing a multimodal public online data source;
identifying, given an identity of an individual, a plurality of potential emergency contacts for the individual and social relationships of the potential emergency contacts to the individual by processing the multimodal public online data source using a first natural language processing algorithm running on the system and applying a recurrent neural network-based approach for named entity recognition of the social relationships; 
receiving diagnostic data about the individual; 
identifying a possible health context by processing at least one of the multimodal public online data source and the diagnostic data with a second natural language processing algorithm running on the system and that is trained for health contexts
determining associations between the possible health context and the plurality of potential emergency contacts, wherein the associations are weighted according to the social relationship to the individual and locations of the plurality of potential emergency contacts; 
selecting, by a sorting module of the system, a linked emergency contact from the potential emergency contacts by ranking the plurality of potential emergency contacts based on the associations between the possible health context and the social relationships of the plurality of potential emergency contacts and selecting a highest ranked one of the potential emergency contacts as the linked emergency contact; 
generating, by the system, a plurality of probing questions configured to verify the possible health context and customized to the linked emergency contact; 
contacting, by a verifier of the system, the linked emergency contact and presenting each of the probing questions as an automated health condition inquiry; 
receiving, by the verifier of the system, a response from the linked emergency contact to each of the probing questions;
aggregating, by an aggregator of the system, a verified health profile for the individual based on responses provided by the linked emergency contact; and
in response to the verified health profile, selecting and administering a treatment specific to the patient's current condition and health history.
The examiner submits that, other than the steps performed by the generic computer components, the underlined limitations are directed to methods of organizing human activity. That is, other than the system and sorting module, the claim recites steps of accessing a data source, identifying an emergency patient’s potential emergency contacts, receiving diagnostic data about the individual, identifying a possible health context, determining associations between health context and emergency contacts, selecting a linked emergency contact, generating a plurality of probing questions, contacting the linked emergency contact, receiving a response, and aggregating a verified health profile. These steps, under its broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. verifying an emergency patient’s health profile by contacting at least one emergency contact). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of methods of organizing human activity, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1, 7 and 13 recite at least one abstract idea.
Similarly, dependent claims 2, 4-6, 8-12, 14 and 16-21 further narrow the abstract idea described in the independent claims. Claims 2, 8 and 14 describe evaluating a plurality of context-based combinations. Claims 4, 10 and 16 merely further describe the verified health profile. Claims 19, 20 and 21 describe weighting the associations between the health context and attributes. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1, 7 and 13.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1, 2, 4-8, 10-14 and 16-21 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A method of operating a system comprising:
accessing a multimodal public online data source;
identifying, given an identity of an individual, a plurality of potential emergency contacts for the individual and social relationships of the potential emergency contacts to the individual by processing the multimodal public online data source using a first natural language processing algorithm running on the system and applying a recurrent neural network-based approach for named entity recognition of the social relationships; 
receiving diagnostic data about the individual; 
identifying a possible health context by processing at least one of the multimodal public online data source and the diagnostic data with a second natural language processing algorithm running on the system and that is trained for health contexts
determining associations between the possible health context and the plurality of potential emergency contacts, wherein the associations are weighted according to the social relationship to the individual and locations of the plurality of potential emergency contacts; 
selecting, by a sorting module of the system, a linked emergency contact from the potential emergency contacts by ranking the plurality of potential emergency contacts based on the associations between the possible health context and the social relationships of the plurality of potential emergency contacts and selecting a highest ranked one of the potential emergency contacts as the linked emergency contact; 
generating, by the system, a plurality of probing questions configured to verify the possible health context and customized to the linked emergency contact; 
contacting, by a verifier of the system, the linked emergency contact and presenting each of the probing questions as an automated health condition inquiry; 
receiving, by the verifier of the system, a response from the linked emergency contact to each of the probing questions;
aggregating, by an aggregator of the system, a verified health profile for the individual based on responses provided by the linked emergency contact; and
in response to the verified health profile, selecting and administering a treatment specific to the patient's current condition and health history.
The claim recites the additional elements of a system, multimodal public online data source, first natural language processing algorithm, recurrent neural network-based approach for named entity recognition, second natural language processing algorithm and sorting module that implement the identified abstract idea. The system and sorting module are not described by the applicant and are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Regarding the system, the specification states in paragraph [0024]: Thus, the system 100 implements a method 200 for aggregating verified health profiles in an emergency room, as depicted in a flowchart in FIG. 2. At 202, the first natural language processing module 102 identifies an emergency patient's potential emergency contacts 103 and their relationships to the emergency patient by processing multimodal public online data sources 101 with a first natural language processing algorithm that is trained for social relationships. At 208, the second natural language processing module 104 identifies the emergency patient's possible health context 106 by processing multimodal public online data sources 101 as well as diagnostic data 105 with a second natural language processing algorithm that is trained for medical information. At 210, the sorting module 110 links at least one item of the emergency patient's possible health context 106 to at least one linked emergency contact 212, who is selected from the potential emergency contacts 103 using, e.g., a classifying neural network that is trained to label types of medical conditions with types of relationships. Regarding the sorting module, the specification states in paragraph [0019]: The system 100 also includes a sorting module 110 that generates a ranked list 111 of the potential emergency contact persons in response weighted associations between the contact persons' attributes (e.g., demography, relationship to patient, location, and interests) and the potential medical conditions. Weighted associations between attributes and medical conditions are determined using a model based on deidentified patient data and domain knowledge data repositories. The domain knowledge comprises data/information/knowledge from different knowledge sources including published literature, spontaneous reporting repositories such as FDA Adverse Event Reporting System, existing clinical care guidelines, structured product labels, and standardized medical terminologies, ontologies, and coding systems. The sorting module 110 also may adjust the ranked list 111 in response to severity of potential medical conditions as identified by the third natural language processing module 106. The multimodal public online data source, first natural language processing algorithm, recurrent neural network-based approach for named entity recognition, and second natural language processing algorithm are recited at a high-level of generality such that they generally link  the use of a judicial exception to a particular technological environment or field of use, and thus, do not integrate a judicial exception into a practical application.
The dependent claims 2, 4-6, 8-12, 14 and 16-21 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2, 8 and 14 further define the sorting module.  Claims 4-5, 10-11 and 16-17 further define the first natural language processing and/or first natural language processing algorithm. Claims 6, 12 and 18 further define the second natural language processing algorithm. However, these functions do not integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations). The natural language processing, first natural language processing algorithm and second natural language processing algorithm generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not integrate a judicial exception into a practical application.
 Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1, 2, 4-8, 10-14 and 16-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims recite the additional elements of a system, multimodal public online data source, first natural language processing algorithm, recurrent neural network-based approach for named entity recognition, second natural language processing algorithm and sorting module Using the system and sorting module to perform the noted steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). The multimodal public online data source, first natural language processing algorithm, recurrent neural network-based approach for named entity recognition and second natural language processing algorithm generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not amount to significantly more than the judicial exception. 
The dependent claims 2, 4-6, 8-12, 14 and 16-21 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2, 8 and 14 further define the sorting module.  Claims 4-5, 10-11 and 16-17 further define the first natural language processing and/or first natural language processing algorithm. Claims 6, 12 and 18 further define the second natural language processing algorithm. However, these functions are not deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations). The natural language processing, first natural language processing algorithm and second natural language processing algorithm generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not amount to significantly more than the judicial exception.
Therefore, claims 1, 2, 4-8, 10-14 and 16-21 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Response to Arguments
Regarding the rejection under 35 U.S.C. § 101 of Claims 1-2, 4-8, 10-14 and 16-21, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
A particular type of patent claim that has been considered patent eligible involves applying a diagnostic procedure to select a specific treatment method, and then applying the treatment method to a patient. See Vanda Pharmaceuticals v. West-Ward Pharmaceuticals, 887 F. 3d 1117, 1136 (Fed. Cir. 2018) (unlike purely diagnostic claims, such as in Mayo, claims to specific treatment methods based on diagnostics satisfy the requirements of§ 101). 
In this case, amended claims 1, 7, and 13 each recite "in response to the verified health profile, selecting and administering a treatment specific to the patient's current condition and health history." The discussion at par. 28 of the Specification exemplifies an embodiment of the claimed subject matter: diagnosing a patient with seizures (immediate problem) and pregnancy (health history), selecting a treatment method for seizures that is compatible with pregnancy, and treating for seizures.
Regarding (a), the Examiner respectfully disagrees. The features of claim 1 do not correspond to the features disclosed in para. [0028] of the specification. The particular condition and treatment disclosed in para. [0028] are not claimed and, thus, cannot render the claimed invention subject matter eligible under the Vanda rationale. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3686                 

/JOHN P GO/Primary Examiner, Art Unit 3686